DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/26/2022.
In the instant Amendment, claims 2 and 9 have been amended; and claims 1 and 8 are independent claims.  Claims 1-15 have been examined and are pending.  This Action is made FINAL.

Response to Arguments
The objections to the claims 2 and 9 are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 03/01/2017, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Ono fails to discloses wherein said data storage device is associated with an offline occurrence value indicative of a number of occurrences that said data storage device is permitted to connect in data communication with the host device while said data storage device is offline and unable to connect with the remote device over the communications network, as recited in claims 1 and 8.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ono discloses wherein said data storage device is associated with an offline occurrence value indicative of a number of occurrences that said data storage device is permitted to connect in data communication with the host device while said data storage device is offline and unable to connect with the remote device over the communications network (Ono: ¶0056 an off-line access permitted time which shows a time when an access to the data can be permitted at off-line without the online authentication process (To, hereinafter) are set to 0, which are also written in the data storing unit 10 together with the data). More specifically, Ono discloses  the number of extensions Co of the off-line access permitted time showing the remaining number of times to permit extension of the off-line access permitted time [0151], the authentication request data including a new value Con of the number of extensions of the off-line access permitted time accompanied to the verification [0168], the clock value obtained from the clock [] can be also expressed by the number of times of generation of the interrupts. When it is expressed by the number of times of generation of the interrupts, the off-line access permitted time To received from the authentication device 3 can be expressed by the number of times [0348] and the validity verifying means receives and maintains the number of times for extending the off-line access permitted time in case of the validity verification accompanied by the communication via the inputting/outputting means [0406]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “Ono fails to discloses wherein said data storage device is configured to modify the offline occurrence value upon each occurrence of said data storage device being in data communication with the host device, as recited in claims 1 and 8.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ono discloses wherein said data storage device is configured to modify the offline occurrence value upon each occurrence of said data storage device being in data communication with the host device (Ono: ¶0128 "to" shows the time when the change from online to off-line is detected, so that once the verification succeeds online, it is reset to the initial status, namely, 0). More specifically, Ono discloses if the number of times for extending the off-line access permitted time is at least 0, decrements the number of times extending the off-line access permitted time by 1 [0406] and the number of extensions Co of the off-line access permitted time showing the remaining number of times to permit extension of the off-line access permitted time when the off-line access permitted time To has passed during accessing the data is set to 0 [0151]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 7857 to schedule an interview. 
A substantially similar rejection to the previous non-final rejection follows below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (“Ono,” US 2007 /0250924).

Regarding claim 1: Ono discloses a data storage device comprising:
a secure memory configured to securely store data (Ono: fig. 1 storage device; ¶0012 a data storing unit storing security target data);
a processor (Ono: fig. 1 item 911 CPU); and 
a communications port configured to connect said data storage device with a host device (Ono: fig. 1; ¶0029 communication equipment 914 such as a communication board or an antenna, etc. via a bus 912),
wherein said data storage device is configured to connect with a remote device over a communications network (Ono: fig. 4; ¶0031 the communication equipment 914 is connected to a LAN, the Internet, a wireless network),
wherein said data storage device is associated with an offline occurrence value indicative of a number of occurrences that said data storage device is permitted to connect in data communication with the host device while said data storage device is offline and unable to connect with the remote device over the communications network (Ono: ¶0056 an off-line access permitted time which shows a time when an access to the data can be permitted at off-line without the online authentication process (To, hereinafter) are set to 0, which are also written in the data storing unit 10 together with the data),
wherein said data storage device is configured to determine, based on the offline occurrence value, whether said data storage device is permitted to connect in data communication with the host device (Ono: ¶0109 To shows the time when an access to the data can be permitted at off-line without the online authentication process. Namely, tv+To shows an upper limit of the time when an access to the data can be permitted at off-line without the online authentication process¶0112 if the current time t is before tv+To, it is judged that the access to the data can be permitted without the online authentication process, and data showing "valid" is set to the check result data and responded to the controlling unit 11 (s03j); ¶0056 a time when the authentication process by the authentication device 3 has been carried out last (tv, hereinafter) and an off-line access permitted time which shows a time when an access to the data can be permitted at off-line without the online authentication process (To, hereinafter)),
The current embodiment doesn’t explicitly disclose wherein said data storage device is configured to modify the offline occurrence value upon each occurrence of said data storage device being in data communication with the host device.
However, in another embodiment, Ono discloses wherein said data storage device is configured to modify the offline occurrence value upon each occurrence of said data storage device being in data communication with the host device (Ono: ¶0128 "to" shows the time when the change from online to off-line is detected, so that once the verification succeeds online, it is reset to the initial status, namely, 0).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the embodiments of Ono to include modify the offline occurrence value upon each occurrence of said data storage device being in data communication with the host device.
One would have been motivated to prevent improper access to the data on the terminal when the terminal is lost even if the storage device is under condition in which the communication with the server is unavailable (Ono: ¶0026).

Regarding claim 2: Ono discloses the data storage device according to claim 1.
Ono further discloses wherein said data storage device is further configured to restrict data communication with the host device upon the offline occurrence value indicating that that said data storage device has connected in 28data communication with the host device more than a maximum number of occurrences (Ono: ¶0113 if the current time t is after tv+ To, it is judged that the access to the data cannot be permitted without the online authentication process, and data showing "invalid" is set to the check result data and responded to the controlling unit 11 (s03k)).

Regarding claim 3: Ono discloses the data storage device according to claim 1. Ono further discloses wherein said data storage device is configured to be activated in a standalone mode, wherein when the standalone mode is not activated, said data storage device is configured to restrict data communication with the host device unless said data storage device is in communication with the remote device over the communications network (Ono: ¶0394 when the memory card 1 is disconnected from the outside device until the time the validity check process is started and the valid duration of use data showing the valid duration of use of the data such as the off-line access permitted time received from the authentication device 3 and stored in the data storing unit 10).
The motivation is the same that of claim 1 above.

Regarding claim 6: Ono discloses the data storage device according to claim 1.
Ono further discloses wherein said data storage device comprises a keyboard configured to receive password inputs from a user (Ono: ¶0045 an inputting unit 22 by which the user inputs to the processing device 2 with key input).

Regarding claim 8: Ono discloses a computer-implemented method for authorizing a data storage device to be in data communication with a host device, said method comprising the steps of:
providing the data storage device (Ono: fig. 1 storage device),
wherein the data storage device is configured to connect with a remote device over a communications network (Ono: fig. 4; ¶0031 the communication equipment 914 is connected to a LAN, the Internet, a wireless network),
wherein the data storage device is associated with an offline occurrence value indicative of a number of occurrences that the data storage device is permitted to connect in data communication with the host device while the data storage device is unable to connect with the remote device over the communications network (Ono: ¶0056 an off-line access permitted time which shows a time when an access to the data can be permitted at off-line without the online authentication process (To, hereinafter) are set to 0, which are also written in the data storing unit 10 together with the data);
coupling the data storage device with the host device (Ono: fig. 3);
receiving a password via the data storage device (Ono: ¶0069 the processing device 2 transfers the PIN inputted by the user to the memory card 1 via the communicating unit 29. The PIN is received by the user authenticating unit 12 via the communicating unit 19 (s02b));
determining, based on the offline occurrence value, whether the data storage device is permitted to connect in data communication with the host device (Ono: ¶0109 To shows the time when an access to the data can be permitted at off-line without the online authentication process. Namely, tv+To shows an upper limit of the time when an access to the data can be permitted at off-line without the online authentication process¶0112 if the current time t is before tv+To, it is judged that the access to the data can be permitted without the online authentication process, and data showing "valid" is set to the check result data and responded to the controlling unit 11 (s03j); ¶0056 a time when the authentication process by the authentication device 3 has been carried out last (tv, hereinafter) and an off-line access permitted time which shows a time when an access to the data can be permitted at off-line without the online authentication process (To, hereinafter));
authorizing the data storage device to be in data communication with the host device (Ono: ¶0099 When the authentication result outputted by the authentication requesting unit 13 is "succeeded", the access is permitted).
Ono in first embodiment doesn’t explicitly disclose modifying the offline occurrence value.
However, Ono in second embodiment discloses wherein modifying the offline occurrence value (Ono: ¶0128 "to" shows the time when the change from online to off-line is detected, so that once the verification succeeds online, it is reset to the initial status, namely, 0).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the embodiments of Ono to include modify the offline occurrence value.
One would have been motivated to prevent improper access to the data on the terminal when the terminal is lost even if the storage device is under condition in which the communication with the server is unavailable (Ono: ¶0026).

Regarding claims 9-10: Claims 9-10 are similar in scope to claims 2-3, respectively, and are therefore rejected under similar rationale.

Regarding claim 12: Ono discloses the computer-implemented method according to claim 8.
Ono further discloses wherein the data storage device is portable (Ono: ¶0028 the storage device 1 includes storage medium such as a memory card that is a removable storage medium).

Regarding claim 13: Ono discloses the computer-implemented method according to claim 8.
Ono further discloses wherein the host device comprises a desktop, a laptop, or a tablet (Ono: ¶0031 a connection interface, etc. installed in a personal computer).

Regarding claim 14: Ono discloses the computer-implemented method according to claim 8.
Ono further discloses wherein the remote device is a server (Ono: ¶0013 the storage device is connected to [] an authentication device authenticating use of the security target data stored in the data storing unit).

Regarding claim 15: Ono discloses the computer-implemented method according to claim 8.
Ono further discloses wherein the communications network comprises the Internet (Ono: ¶0031 the communication equipment 914 is connected to a LAN, the Internet).

Claims 4-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (“Ono,” US 2007 /0250924) in view of Carpenter et al. (“Carpenter,” US 2010/0235596).

Regarding claim 4: Ono discloses the data storage device according to claim 1.
Ono does not explicitly disclose wherein said data storage device is configured to be in either an online mode or an offline mode, wherein when said data storage device is in the offline mode said data storage device is configured to connect in data communication with the host device regardless of the offline occurrence value.
However, Carpenter discloses wherein said data storage device is configured to be in either an online mode or an offline mode, wherein when said data storage device is in the offline mode said data storage device is configured to connect in data communication with the host device regardless of the offline occurrence value (Carpenter: ¶0021 the user has the ability to offline select which other LUN or LUNs [] are visible to the host 106 when connected. A LUN controller 110 (e.g., built into the device storage controller) [] handles the logical coupling of the active LUN and any visible LUNs to the host).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carpenter with the system/method of Ono to include when said data storage device is in the offline mode said data storage device is configured to connect in data communication with the host device.
One would have been motivated to provide access to the LUNs by the host computing device, including presenting only a single active LUN (having sector 0) to the host (Carpenter: ¶0004).

Regarding claim 5: Ono discloses the data storage device according to claim 1.
Ono further discloses wherein said data storage device is a portable data storage device (Ono: ¶0028 the storage device 1 includes storage medium such as a memory card that is a removable storage medium).
Ono does not explicitly disclose wherein said secure memory of said portable data storage device comprises a flash drive or a hard drive.
However, Carpenter discloses wherein said secure memory of said portable data storage device comprises a flash drive or a hard drive (Carpenter: ¶0017 storage media (including flash memory devices, hard disks, tape and so forth) [] physically comprising a disk, and thus includes a USB storage device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carpenter with the system/method of Ono to include secure memory of said portable data storage device comprises a flash drive or a hard drive.
One would have been motivated to provide a single physical storage device is appearing to each booted device to be an appropriate disk for that particular device, e.g., with a single sector 0 (Carpenter: ¶0004).

Regarding claim 7: Ono discloses the data storage device according to claim 1.
Ono does not explicitly disclose wherein said keyboard is a touchscreen.
However, Carpenter discloses wherein said keyboard is a touchscreen (Carpenter: ¶0021 the monitor 1091 may also be integrated with a touch-screen panel).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carpenter with the system/method of Ono to include keyboard is a touchscreen. One would have been motivated to provide a touch-sensitive display screen is also an alternative for interacting with the device (Carpenter: ¶0030).

Regarding claim 11: Claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439     


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439